DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed February 18, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-5, 7-13, 15 and 16 are pending. Claims 1 and 9 are amended. Claims 6 and 14 are canceled. 

Allowable Subject Matter
Claims 1-5, 7-13, 15 and 16 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a transmissivity less than or equal to a transmissivity threshold at which an intensity of the light transmitted from the first side of the substrate to the second side of the substrate is equal to an activation intensity threshold of the passivation layer as set forth in independent claims 1 and 9.
	Dependent claims 2-5, 7, 8, 10-13, 15 and 16 being further limiting to the independent claims 1 and 9 respectively are also allowed. 
	The closet prior art, Lee et al., US Patent Application Publication No 2016/0306477 teaches correcting the position of a touch input near the edge of a touch screen and across the touch screen based on the position and a bias model, and determining whether to adjust the position based on the bias. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THUY N PARDO/Primary Examiner, Art Unit 2691